Dear Senator Crain:
Your inquiry of recent date addressed to Attorney General Richard P. Ieyoub has been directed to me for attention and reply.
I understand your question to be as follows:
    May a United States Postal Service employee run for a state office.
You advised that some time in the 1970's, regulations pertaining to post office employees running for political office have been changed that would permit the employee to run for political office. However, I had been advised on this date by the labor relations section of the local post office that generally a postal service employee may not run for political office. It was suggested that the employee contact his labor relations section for advices on any specific question.
Nevertheless, a postal service employee is an employee of the federal government and would be prohibited from the concurrent holding of a position with the state government or any of its political subdivisions, even if the employee or permitted to run for office. The pertinent provision contained in Louisiana's Dual Officeholding and Dual Employment Law in R.S. 42:63(A) reads as follows:
    A  No person holding an elective office, appointive office, or employment in any of the brances of state government or of a political subdivision thereof, shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States or in the government of another state.
In you have any further question regarding this matter please contact our office.
Sincerely,
                             Richard P. Ieyoub ATTORNEY GENERAL
                             BY: __________________________ HARRY H. HOWARD SPEC. ASST. ATTORNEY GENERAL
HHH/rmd